U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual report under Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the fiscal year ended March 31, 2011 o Transition report under Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the transition periodfrom to Commission File Number 33-92894 PREFERRED VOICE, INC. (Exact name of Issuer as specified in its charter) Delaware 75-2440201 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 6500 Greenville Avenue, Suite 330 Dallas, Texas75206 214-368-1913 Address of principal executive offices, including area code.) (Issuer’s telephone number, including zip code) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered NONE N/A Securities registered under Section 12(g) of the Exchange Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yeso Nox Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to the filing requirements for at least the past 90days.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The aggregate market value of the Registrant's common equity held by non-affiliates of the Registrant was approximately $130,377 on June13, 2011. There were 6,130,184 shares of the Registrant's Common Stock outstanding on June 13, 2011. DOCUMENTS INCORPORATED BY REFERENCE:None Preferred Voice, Inc. Page PART I Item 1.
